ORDER

PER CURIAM.
Steven Rendleman appeals from the sentence and judgment entered following a jury trial convicting him of one count of kidnapping, in violation of Section 565.110, RSMo (2000),1 one count of forcible rape, in violation of Section 566.030, and one count of forcible sodomy, in violation of Section 565.060. We have reviewed the briefs of the parties and the record on appeal. We conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the sentence and judgment pursuant to Mo. R. Choi PRO. 30.25(b) (2015).

. All further statutory references are to RSMo 2000 as supplemented, unless otherwise indicated.